DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-13 are currently pending
Information Disclosure Statement
3.	The information disclosure statement (IDS) were submitted on 08/15/2022 and 08/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Double Patenting
5.    The obviousness-type double patenting rejection is based on a longstanding judicial interpretation of 35 U.S.C. § 101 grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An provisional obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In reVongi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); In re Thonngton, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on obviousness-type double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(1) (1) - 706.02(1) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to; www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim 1 of the instant Application No. 17/503,792 is provisionally rejected on the ground of obviousness-type double patenting as being unpatentable over claim 1,  respectively of co-pending Application No. 17/503,788 and of the No. 17/503/042 (the conflicting applications). 
Although the amended claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to the same invention, with the instant  application being considered generic to the conflicting application claims, wherein the differently recited syntax in fact represents the same semantic as further defined by the underlying rationale; 
Both applications identify a decoding method by which, a decoder is receiving image residual information at the prediction loop as being derived from an intra-prediction mode applied to the current block, based on intra prediction type information signaled by encoder in the bitstream to include a matrix based intra prediction (MIP) flag indicating that in case of MIP is not being performed at the current block, where the image information includes low frequency non-separable transform (LFNST) index information related to the selection and application of a transform kernel for a LFNST transform set for the current block. 
The instant application at the amended claim 1 recites matter representing the same scope of reconstructing the image block under the same constraint as the conflicting application, as below cited; (instant application) “wherein the inverse secondary transform for transform coefficient is not performed and information specifying a transform kernel of the inverse secondary transform for the transform coefficient is not signaled through a bitstream based on intra prediction for the current block being matrix based intra prediction (MIP).”, and the (conflicting application) similarly reciting the restriction condition, where; “the intra prediction type information includes a matrix based intra prediction (MIP) flag representing whether MIP is applied to the current block and based on an intra mode being applied to the current block and the MIP flag representing that the MIP is not applied, the image information includes low frequency non-separable transform (LFNST) index information related to one of transform kernels in an LFNST transform set for the current block, “
It is to be remarked that at the prediction loop of a coding device performs an inverse quantization/transform on the received residual and accordingly reconstructing the respective current video/image block as signaled by encoder on the constraint of a MIP not being allowed, thus allowing an LFNST secondary transform to be performed in this case by which it is concluded that similar matter is claimed as reproduced below as marked for the common matter claimed in bold text.
For the instant case No.: 17/503,792			
1. (Currently Amended) An image decoding method performed by a decoding apparatus, the method comprising: 
receiving image information including residual information for a current block; 
deriving prediction samples of the current block based on intra prediction; 
generating residual samples of the current block based on the residual information; and 
generating reconstructed samples for the current block based on the prediction samples and the residual samples, wherein the image information includes intra prediction type information for the current block, 
wherein the intra prediction type information includes a matrix based intra prediction (MIP) flag representing whether MIP is applied to the current block, wherein based on an intra mode being applied to the current block and the MIP flag representing that the MIP is not applied, 
the image information includes low frequency non- separable transform (LFNST) index information related to one of transform kernels in an LFNST transform set for the current block, 
wherein the MIP flag is parsed prior to the LFNST index information, wherein based on the MIP flag representing that the MIP is applied, 
the LFNST index information is not present and a value of the LFNST index information is derived as 0, 
wherein the residual information includes information on quantized transform coefficients of the current block, and 
wherein the residual samples are generated based on the information on the quantized transform coefficients by using the LFNST index information.  

In case 17/503,788
Re Claim 1. (Currently Amended) An image decoding method performed by a decoding apparatus, the method comprising: 
obtaining prediction related information and residual related information for a current block from a bitstream; 
deriving transform coefficients for the current block based on the residual related information; and 
generating residual samples of the current block based on the transform coefficients, 
wherein the residual related information includes low frequency non-separable transform (LFNST) index information related to one of transform kernels in an LFNST transform set for the current block based on an enabled flag for LFNST and a matrix based intra prediction (MIP) flag,
 wherein generating the residual samples comprises: 
deriving modified transform coefficients from the transform coefficients based on the LFNST index information; and 
generating the residual samples based on the modified transform coefficients, 
wherein the MIP flag represents whether MIP is applied to the current block, 
wherein the MIP flag is included in the prediction related information,[[ and]] 
wherein the MIP flag is parsed prior to the LFNST index information, 
wherein MIP is not applied, the residual related information includes the LFNST index information, and 
wherein based on the MIP flag representing that the MIP is applied, 
the LFNST index information is not present and a value of the LFNST index information is derived as 0.
The only difference is represented by the last limitation of 17/503,792 supplementary reciting; “wherein the residual samples are generated based on the information on the quantized transform coefficients by using the LFNST index information.”
It would have been obvious that this limitation represents the earlier recited limitation by which the generating residual samples of the current block is based on the residual information according to the ante-sequent claimed steps.  
NOTE.
Examiner reiterates the request for a Terminal Disclaimer in this case in order to advance the prosecution. The claims as amended are not ready for examination absent an Applicant’s response to the double patenting rejection previously declined at the Examiner Initiated Interview of 27 July, 2022 and docketed on 08/03/2022, which is herein referenced for brevity. 
“Non-Statutory Double Patenting
The Attorney of record was contacted by phone to indicate that the application is subject to an Obviousness Double Patenting rejection and to request the filing of a Terminal Disclaimer (TD) which was earlier proposed by the Office in order to advance the prosecution. Applicants objected to a TD under the reason that the conflicting applications # 17/503,042 and #17/503,788 do not belong to the same family with the instant case. Examiner indicated that the Office action is based on the claimed matter as stipulated by MPEP-1490(VI)-D. 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-13 have been considered but are found unpersuasive.
	Applicants amend the claimed language to clearly define the scope of the claim by eliminating the indefinite recitation of the “whether” statement, by which further changing the scope of the claim.
The prior art is considered representative in respect to the amended claimed matter where the original interpretation remains relevant, as rebutted, per JVET-N0217 standard  cited in Deng, (US 2021/0297672) at Sec.2.5, Par.[0070]-[0075] and when the MIP mode not being applied the processing of a reduced secondary transform, (RST) or (NSST) is permitted for the transform block as being selected from multiple transform selections (MTS), at Sec.3, 3.1 and Par.[0303] as defined by the constraints set at Par.[0443] or [0440]-[0446]. 
Furthermore, it is found that the art to Deng at least obviates and discloses a decoder applying an intra-mode prediction (Title and Abstract) decoding method being applied to a similar claimed process where a secondary transform NSST or reduced secondary transform (RST) is being applied conditionally to whether the application of matrix-intra prediction MIP is coded into the bitstream and signaled by a flag to decoder at least as taught in the exemplary paragraphs, ¶ [0584]-[0586] and ¶  [0440],[0616] as selectively edited below;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, by which indicating the selective application of not applying a secondary transform based on the MIP being applied, or as selectively mapped for the specific coding conditions from Deng at ¶  [0618], citing;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
). 
On a further detailed interpretation describing the application of a secondary transform (RST), RST or i.e., non-separable transform LNST/NSST, conditional to the transform coefficients being derived through a (forward or inverse) process selected from multiple transforms MTS to be performed under various constraints to the matrix based intra-prediction MIP currently applied per JVET-N0217 standard at Sec.2.5, ¶ [0070]-[0075] where MIP mode is applied, then further being considered for a reduced secondary transform, (RST) or (NSST) on the transform block at Sec.3, 3.1 and ¶ [0303] as defined by the constraints set at ¶ [0443] or [0440]-[0446] by which not signaling MIP thus enabling the processing of the secondary transform LNST/NSST.
Further cited from Deng, Par.[0618] that at some embodiments among many, citing; 
“In some embodiments for the method 3500, the rule indicates that the transform mode is applied to the current video block when the MIP mode is disallowed from being applied to the current video block.”, thus identically representing the claim 1, reciting; “based on an intra mode being applied to the current block and the MIP flag representing that the MIP is not applied, the image information includes low frequency non-separable transform (LFNST) index information”, where an intra-mode is applied (Deng: Title and Abstract) is applied but the MIP flag/mode is not applied the non- separable DCT-II type transform index is signaled i.e., “…the bitstream representation of the current block excludes signaling of the transform matrix indexes for the DCT-II transform coding technique”.
	On the second argument alleging that the second transform is not signaled into the bitstream, Examiner remarks that at least by logical determination, when a second transform is not being applied, would consequentially make such signaling unnecessary, expressly defined by the constraint set by the MIP-flag is already preventing a second transform to be applied as taught by the art to Deng.
	It is determined that the claimed matter as amended, does not advance the prosecution beyond the Final Office Action rejection, which remains standing.
	A supplementary search has been conducted revealing the art to Man-Shu Chiang et al., (US 2020/0322623) to be significant to this application and which will be used in a future examination.
	Applicant’s representative is encouraged to contact the Examiner with amending matter deemed to advance the prosecution.
Conclusion
5.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/